

Execution Copy

STOCKHOLDER AGREEMENT
 
This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of August 17, 2007, is
among (a) ADVANCED COMMUNICATIONS TECHNOLOGIES, INC., a Florida corporation (the
“Company”), (b) ACT-DE, LLC (“HIG”), (c) the Persons identified on Schedule 1 as
“Sankaty Investors” (the “Sankaty Investors”), (d) the Persons on Schedule 1
hereto under the heading “Other Investors” (the “Other Investors”), and (e) any
other Person who becomes a party to this Agreement by executing an Instrument of
Accession.
 
WHEREAS, the parties hereto wish to set forth their relative rights with regard
to the transfer and issuance of the Company’s securities, election of the
Company’s Board of Directors and certain other matters concerning the Company’s
capital stock;
 
NOW, THEREFORE, the parties to this Agreement hereby agree as follows:
 
§1. DEFINITIONS. For all purposes of this Agreement, the following terms shall
have the meanings set forth below:
 
Affiliate. Affiliate shall mean, with respect to any Stockholder, any Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Stockholder and shall include (a) any Person who is a
director or beneficial holder of at least 10% of the then outstanding capital
stock (or partnership interests or membership interests or other shares of
beneficial interest) of such Stockholder and Family Members of any such Person,
(b) any Person of which such Stockholder or an Affiliate (as defined in clause
(a) above) of such Stockholder directly or indirectly, either beneficially owns
at least 10% of the then outstanding capital stock (or partnership interests or
membership interests or other shares of beneficial interest) or constitutes at
least a 10% equity participant, (c) any Person of which an Affiliate (as defined
in clause (a) above) of such Stockholder is a partner, director, officer or
executive employee and (d) in case of a specified Person who is an individual,
Family Members of such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under direct or indirect common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.
 
Approved Sale. See Section 3.1.
 
Charter. Charter shall mean the Company’s Articles of Incorporation and all
amendments thereto.
 
Common Equity Rights. Common Equity Rights shall mean any options, warrants or
other rights issued by the Company to acquire Common Stock.
 
Common Stock. Common Stock shall mean the Company’s Common Stock, no par value
per share any shares of any other class of capital stock of the Company
hereafter issued which are (i) not preferred as to dividends or assets over any
class of stock of the Company, (ii) not subject to redemption pursuant to the
terms thereof, or (iii) issued to the holders of shares of Common Stock upon any
reclassification thereof.
 

--------------------------------------------------------------------------------


 
Company. See Preamble.
 
Company Equity Securities. Company Equity Securities shall mean Common Stock and
any securities convertible into or containing options or rights to acquire
shares of Common Stock.
 
Disposition Event. means any of the following transactions: (i) a consolidation
or merger of the Company with or into any other person(s), entity or entities in
which less than a majority of the outstanding voting power of the surviving
person(s), entity or entities is held by persons or entities who were
stockholders of the Company prior to such event or (ii) a sale, lease, exchange
or disposition of all, or substantially all, of the property (with or without
the good will) of the Company otherwise than in its usual and regular course of
business.
 
Family Limited Liability Company. Family Limited Liability Company shall mean,
with respect to any individual, any limited liability company created for the
benefit of one or more of such individual’s Related Persons and controlled by
such individual.
 
Family Limited Partnership. Family Limited Partnership shall mean, with respect
to any individual, any limited partnership created for the benefit of one or
more of such individual’s Related Persons and controlled by such individual.
 
Family Members. Family Members shall mean, with respect to any individual, any
Related Person, Family Trust, Family Limited Liability Company or Family Limited
Partnership of such individual.
 
Family Trust. Family Trust shall mean, with respect to any individual, any trust
created for the benefit of such individual or one or more of such individual’s
Related Persons.
 
HIG. See Preamble.
 
HIG Securities. HIG Securities shall mean (a) the shares of Series C Preferred
Stock issued to HIG pursuant to the Purchase Agreement, (b) all other Company
Equity Securities purchased by, issued to or otherwise acquired by HIG from time
to time, (c) all shares of the Company’s capital stock issued or issuable upon
conversion or exercise of such securities and (d) all shares of the Company’s
capital stock issued with respect to such shares by way of stock dividend or
stock split or in connection with any merger, consolidation, recapitalization or
other reorganization affecting the Company’s capital stock. HIG Securities will
continue to be HIG Securities in the hands of any holder and each transferee
thereof will succeed to the rights and obligations of a holder of HIG Securities
hereunder, provided that shares of HIG Securities will cease to be HIG
Securities when transferred (i) to the Company, (ii) to a Sankaty Stockholder,
(iii) to an Other Stockholder or (iv) pursuant to a Public Sale.
 
HIG Stockholder. HIG Stockholder shall mean HIG for so long as such Person holds
HIG Securities and any other Person to whom HIG Securities are transferred for
so long as such Person holds any HIG Securities.
 

--------------------------------------------------------------------------------


 
Instrument of Accession. See Preamble.
 
Majority HIG Holders. Majority HIG Holders shall mean the holder or holders at
the relevant time of determination of fifty-one percent (51%) or more of the
number of then issued and outstanding shares of Common Stock included in the HIG
Securities (determined on a fully-diluted basis).
 
Majority Sankaty Holders. Majority Sankaty Holders shall mean the holder or
holders at the relevant time of determination of fifty-one percent (51%) or more
of the number of then issued and outstanding shares of Common Stock included in
the Sankaty Securities (determined on a fully-diluted basis).
 
Major Stockholder. Major Stockholder means (i) any HIG Stockholder and (ii) any
Sankaty Stockholder, for as long as the Sankaty Stockholders continue to hold at
least 25% of the Sankaty Securities outstanding on the date hereof.
 
Offer Notice. See Section 2.2.
 
Other Securities. Other Securities shall mean (a) all Company Equity Securities
purchased by, issued to or otherwise acquired by any of the Other Investors or
any Person who is not a HIG Stockholder or a Sankaty Stockholder, (b) all shares
of the Company’s capital stock issued or issuable upon conversion or exercise of
such securities, and (c) all shares of the Company’s capital stock issued with
respect to such shares by way of stock dividend or stock split or in connection
with any merger, consolidation, recapitalization or other reorganization
affecting the Company’s capital stock. Other Securities will continue to be
Other Securities in the hands of any holder and each transferee thereof will
succeed to the rights and obligations of a holder of Other Securities hereunder,
provided that shares of Other Securities will cease to be Other Securities when
transferred (i) to the Company, (ii) to an HIG Stockholder, (iii) to a Sankaty
Stockholder or (iv) pursuant to a Public Sale.
 
Other Stockholder. Other Stockholder shall mean any Person who holds Other
Securities and any other Person to whom Other Securities are issued or
transferred for so long as such Person holds any Other Securities.
 
Participating Stockholders. See Section 2.2.
 
Person. Person shall mean an individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
any government, governmental department or agency or political subdivision
thereof.
 
Personal Representative. Personal Representative shall mean the successor or
legal representative (including, without limitation, a guardian, executor,
administrator or conservator) of a dead or incompetent Stockholder.
 
Preferred Stock. Preferred Stock shall mean (a) the Company’s Series C Preferred
Stock, $0.01 par value per share (the “Series C Preferred Stock”), (b) the
Company’s Series D Preferred Stock, $0.01 par value per share, (c) the Company’s
Series A-2 Preferred Stock, $0.01 par value per share and (d) any capital stock
of the Company which is (i) preferred as to distributions upon a liquidation of
the Company or dividends over any other class of stock of the Company, (ii)
subject to redemption pursuant to the terms thereof or (iii) issued to the
holders of Preferred Stock upon any reclassification thereof.
 

--------------------------------------------------------------------------------


 
Public Sale. Public Sale shall mean any sale of Common Stock pursuant to a
registration statement under the Securities Act or to the public through a
broker or market-maker pursuant to the provisions of Rule 144 (or any successor
rule) adopted under the Securities Act.
 
Purchase Agreement. The Purchase Agreement, of even date herewith, among the
Company the HIG Investor and the Sankaty Investors.
 
Related Persons. Related Persons shall mean, with respect to any individual,
such individual’s parents, spouse, siblings, children and grandchildren.
 
Sankaty Securities. Sankaty Securities shall mean (a) the shares of Series C
Preferred Stock issued to Sankaty pursuant to the Purchase Agreement, (b) all
other Company Equity Securities purchased by, issued to or otherwise acquired by
Sankaty from time to time, (c) all shares of the Company’s capital stock issued
or issuable upon conversion or exercise of such securities and (d) all shares of
the Company’s capital stock issued with respect to such shares by way of stock
dividend or stock split or in connection with any merger, consolidation,
recapitalization or other reorganization affecting the Company’s capital stock.
Sankaty Securities will continue to be Sankaty Securities in the hands of any
holder and each transferee thereof will succeed to the rights and obligations of
a holder of Sankaty Securities hereunder, provided that shares of Sankaty
Securities will cease to be Sankaty Securities when transferred (i) to the
Company, (ii) to a HIG Stockholder, (iii) to an Other Stockholder or
(iv) pursuant to a Public Sale.
 
Sankaty Stockholder. Sankaty Stockholder shall mean each Sankaty Investor for so
long as such Person holds Sankaty Securities and any other Person to whom
Sankaty Securities are transferred for so long as such Person holds any Sankaty
Securities.
 
Securities. Securities shall mean the HIG Securities, the Sankaty Securities and
the Other Securities.
 
Securities Act. Securities Act shall mean the Securities Act of 1933, as
amended.
 
Stockholders. Stockholders shall mean, collectively, the HIG Stockholders, the
Sankaty Stockholders and the Other Stockholders.
 
Stock Options. Stock Options shall mean any options to purchase capital stock of
the Company pursuant to a Stock Option Agreement.
 
Stock Option Agreements. Stock Option Agreements shall mean any agreement
between the Company and any employee, director or consultant of the Company
entered into from time to time in compliance with the terms hereof, pursuant to
which any such employee, director or consultant is awarded an option to purchase
equity in the Company, in each case as amended and in effect from time to time.
 

--------------------------------------------------------------------------------


 
Subsidiary. Subsidiary shall mean any corporation, association, trust, or other
business entity, of which the designated parent shall at any time own or control
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding shares of capital stock (or other shares
of beneficial interest) which are (a) entitled ordinarily, in the absence of
contingencies, to vote for the election of a majority of such business entity’s
directors (or Persons exercising similar functions), even though the right so to
vote has been suspended by the happening of such a contingency, or (b) entitled
at the time to vote for the election of a majority of such business entity’s
directors (or Person exercising similar functions), whether or not the right so
to vote exists by reason of the happening of a contingency.
 
Transfer. See Section 2.1.
 
Transferring Stockholder. See Section 2.2.
 
§2. RESTRICTIONS ON TRANSFER OF SECURITIES.
 
2.1. Series C Transfers. No Stockholder may sell, assign, pledge or otherwise
transfer (a “Transfer”) any interest in any Series C Preferred Stock, either
voluntarily or involuntarily, by operation of law or otherwise, except:
 
(a) in the case of any HIG Stockholder, (i) to its Affiliates, (ii) as a
distribution to its members or partners, in the case of an HIG Stockholder
organized as a limited liability company, limited partnership or general
partnership, (iii) to any successor purchasing substantially all of its assets,
or (iv) to any other Person so long as such HIG Stockholder has complied with
Section 2.3; or
 
(b) in the case of any Sankaty Stockholder, (i) to its Affiliates, (ii) as a
distribution to its members or partners, in the case of an Sankaty Stockholder
organized as a limited liability company, limited partnership or general
partnership, (iii) to any successor purchasing substantially all of its assets,
(iv) to the extent permitted by Section 2.3 or (v) to any other Person so long
as such Sankaty Stockholder has complied with Section 2.4; or
 
(c) in the case of any Other Stockholder who is an individual, (i) to such Other
Stockholder’s Family Members, provided that such Other Stockholder or his
Personal Representative retains exclusive voting control over the transferred
Securities, or (ii) to such Other Stockholder’s Personal Representative; or
 
(d) in the case of any Other Stockholder that is not an individual, to any
successor purchasing substantially all of its assets; or
 
(e) in the case of any Stockholder, pursuant to a Disposition Event or to the
Company;
 
provided that (x) the restrictions contained in this Section 2 will continue to
be applicable to the Series C Preferred Stock after any Transfer pursuant to
clauses (a), (b), (c) or (d) above, and (y) the transferee of such Securities in
any such Transfer pursuant to clauses (a), (b), (c) or (d) above shall either be
a party hereto or shall have executed and delivered to the Company an Instrument
of Accession.
 

--------------------------------------------------------------------------------


 
2.2. Other Transfers. Any Stockholder may Transfer any Securities (other than
Series C Preferred Stock) without restrictions hereunder provided that, in the
case of any Transfer other than in connection with a Disposition Event or a
Public Sale, the transferee of such Securities shall either be a party hereto or
shall have executed and delivered to the Company an Instrument of Accession.
 
2.3. Participation Rights. No HIG Stockholder may make a Transfer of Series C
Preferred Stock pursuant to clause (a)(iv) of Section 2.1 unless such HIG
Stockholder complies with the provisions of this Section 2.3. The transferring
HIG Stockholder (the “Transferring Stockholder”) shall deliver a written notice
(the “Offer Notice”) to the Company and to each Sankaty Stockholder that holds
Series C Preferred Stock. The Offer Notice will disclose in reasonable detail
the proposed number of shares of Series C Preferred Stock to be transferred, the
proposed price, terms and conditions of the Transfer and the identity of the
transferee. Each of the Sankaty Stockholders holding Series C Preferred Stock
may elect to participate in the contemplated sale by delivering written notice
to the Transferring Stockholder within 10 days after receipt of the Offer
Notice. If any of such Sankaty Stockholders elects to participate in such sale
(the “Participating Stockholders”), each of the Transferring Stockholder and the
Participating Stockholders will be entitled to sell in the contemplated sale a
number of shares of Preferred Stock equal to the product of (i) the fraction,
the numerator of which is the number of shares of Series C Preferred Stock held
by such Person, and the denominator of which is the aggregate number of Series C
Preferred Stock owned by the Transferring Stockholder and the Participating
Stockholders, multiplied by (ii) the number of shares of Series C Preferred
Stock to be sold by the Transferring Stockholder and the Participating
Stockholders in the contemplated sale.
 
As a condition to any Transfer by the Transferring Stockholder, the Transferring
Stockholder must obtain the agreement of the prospective transferee(s) to the
participation of all Participating Stockholders in any contemplated sale and
will not transfer any of its Securities to the prospective transferee(s) if the
prospective transferee(s) declines to allow the participation of the
Participating Stockholders on the terms specified herein.
 
2.4. Right of First Refusal. No Sankaty Stockholder may make any Transfer of
Preferred Stock pursuant to clause (b)(v) of Section 2.1 unless such Sankaty
Stockholder complies with the provisions of this Section 2.4. The transferring
Sankaty Stockholder (the “Transferring Sankaty Stockholder”) will deliver a
written notice (the “Sankaty Offer Notice”) to each HIG Stockholder. The Sankaty
Offer Notice will disclose in reasonable detail the desired number of shares of
Preferred Stock to be transferred, and the desired price, terms and conditions
of the Transfer. The HIG Stockholders (or their designees) may elect to purchase
all (but not less than all) of the Preferred Stock specified in the Sankaty
Offer Notice at the price and on the terms specified therein by delivering
written notice (the “HIG Acceptance Notice”) of such election to the
Transferring Sankaty Stockholder and the other non-transferring Sankaty
Stockholders within twenty (20) days after receipt of the Sankaty Offer Notice
(the “Election Period”). If the HIG Stockholders elect to purchase all of the
Preferred Stock being offered, the Transfer of such Preferred Stock will be
consummated within thirty (30) days after expiration of the Election Period. If
the HIG Stockholders do not elect to purchase all of the Preferred Stock being
offered, the Transferring Sankaty Stockholder may, within ninety (90) days after
the expiration of the Election Period, complete the Transfer of such Preferred
Stock at a price equal to or greater than the price listed in the Sankaty Offer
Notice and otherwise on terms no more favorable to the transferees than the
terms offered to the HIG Stockholders in the Sankaty Offer Notice, provided,
that no such Transfer may be completed unless each of such transferees shall
have executed and delivered to the Company an Instrument of Accession. If the
Transferring Sankaty Stockholder fails to consummate such Transfer on such terms
within the ninety (90) day period after the expiration of the Election Period,
any subsequent proposed transfer of such Sankaty Securities shall be once again
subject to the provisions of this Section 2.4.
 

--------------------------------------------------------------------------------


 
2.5. Transfers of Securities in Breach of this Agreement. In the event of any
Transfer of Securities in breach of this Agreement, commencing immediately upon
the date of such attempted Transfer (a) such Transfer shall be void and of no
effect, (b) no dividend of any kind or any distribution pursuant to any
liquidation, redemption or otherwise shall be paid by the Company to the
purported transferee in respect of such Securities (all such rights to payment
by the transferring Stockholder and/or the purported transferee being deemed
waived), (c) the voting rights of such Securities, if any, shall terminate, and
(d) neither the transferring Stockholder nor the purported transferee shall be
entitled to exercise any rights with respect to such Securities until such
Transfer in breach of this Agreement has been rescinded.
 
§3. SALE OF THE COMPANY.
 
3.1. Approved Sale. In the event that a Disposition Event is approved by the
Company’s Board of Directors and consented to by the Majority HIG Holders at any
time when the HIG Stockholders collectively hold at least fifty percent (50%) of
the Common Stock on a fully-diluted basis (an “Approved Sale”), each Stockholder
hereby waives, to the extent permitted by applicable law, all rights to object
to or dissent from such Approved Sale and hereby agrees to consent to and raise
no objection against such Approved Sale.
 
3.2. Obligations of Stockholders. The Company and the Stockholders hereby agree
to cooperate fully in any Approved Sale and not to take any action prejudicial
to or inconsistent with such Approved Sale. Without limiting the generality of
the foregoing, each Stockholder hereby agrees to (i) vote such Stockholder’s
Securities to approve the terms of any such Approved Sale and such matters
ancillary thereto as may be necessary in the judgment of the Board of Directors
of the Company to effect such Approved Sale, (ii) waive any appraisal rights
that such Stockholder would have with respect to such Approved Sale, (iii) in an
Approved Sale structured as a sale of stock, sell all of such Stockholder’s
Securities on the terms and conditions approved by the Board of Directors of the
Company and (iv) upon request, deliver such Stockholder’s Securities (together
with executed instruments of transfer) in escrow (pending receipt of the
purchase price therefor) to counsel for the Company in such sale. Nothing
contained in this Section 3 shall be construed to require any director of the
Company to vote or refrain from voting in any particular manner.
 
3.3. Received Consideration. The obligations of the Stockholders with respect to
any Approved Sale are subject to the satisfaction of the conditions that (a)
upon the consummation of such Approved Sale, the Stockholders will receive (i)
the amount of consideration to which such Stockholders are entitled pursuant to
a Liquidation under the Charter and (ii) the same form and amount of
consideration per share of Common Stock or Preferred Stock of such series, as
applicable, or if any such sellers are given an option as to the form and amount
of consideration to be received per share of Common Stock or Preferred Stock of
such series, all holders of Common Stock and Preferred Stock of such series, as
applicable, will be given the same option, (b) the representations and
warranties to be made by any Stockholder shall be limited to enforceability of
its obligations and title to its Securities, (c) any indemnification obligations
of a Stockholder shall be several, not joint, and shall (other than with respect
to breaches representations and warranties with respect to enforceability of
such Stockholder’s obligations and title to Securities) be pro rata based on the
value of the proceeds received by the sellers in connection with such Approved
Sale, and (d) the aggregate liability of a Stockholder with respect to
indemnification obligations in connection with such Approved Sale shall be
limited to the proceeds received by such Stockholder in connection with such
Approved Sale.
 

--------------------------------------------------------------------------------


 
3.4. Proxy. Each Stockholder hereby appoints the Majority HIG Stockholders as
such Stockholder’s true and lawful proxy and attorney in connection with any
Approved Sale, with full power of substitution, to vote all Securities owned by
such Stockholder or over which such Stockholder has voting control to effectuate
the agreements set forth in this Section 3 in the event of any breach by such
Stockholder of its obligations under this Section 3. The proxies and powers
granted by each Stockholder pursuant to this Section 3.4 are coupled with an
interest and are given to secure the performance of such Stockholder’s duties
under this Section 3. Such proxies are irrevocable for so long as this Section 3
remains in effect and will survive the death, incompetence or disability of any
Stockholder who is an individual and the merger, liquidation or dissolution of
any Stockholder that is a corporation, limited liability company, partnership or
other entity.
 
§4. BOARD OF DIRECTORS.
 
4.1. Boards of Directors; Voting Agreements. (a)  In any and all elections of
directors of the Company (whether at a meeting or by written consent in lieu of
a meeting), each Stockholder shall vote, or cause to be voted, or cause such
Stockholder’s designees as directors to vote, all Securities owned by such
Stockholder or over which such Stockholder has voting control so as to fix the
number of directors of the Company at seven (7), and to nominate and elect such
directors as follows:
 
(i) Wayne Danson, for as long as he continues to serve as the Chief Executive
Officer of the Company and for any replacement Chief Executive Officer;
 
(ii) three (3) independent directors designated by the Majority HIG Holders; and
 
(iii) one independent director designated by the independent directors of the
Company immediately prior to the effectiveness of this Agreement and reasonably
acceptable to the Majority HIG holders; and
 
(iv) two (2) other individuals designated by the Majority HIG Holders.
 
The initial directors designated by the Majority HIG Holders pursuant to clause
(iv) above shall be John R. Black and William Nolan. The independent director
designated pursuant to clause (iii) above shall be Wilbank Roche. The three
independent directors initially designated pursuant to clause (ii) above shall
be J.G. (Pete) Ball, Gerald E. Wedren and Thomas R. Kettteler.
 

--------------------------------------------------------------------------------


 
(b) If any vacancy shall occur in the Board of Directors of the Company as a
result of death, disability, resignation or any other termination of a director,
in any stockholder vote for the replacement of such director, each Stockholder
agrees to vote for the replacement for such vacating director designated by the
Majority HIG Holders. In the event that the Majority HIG Holders designate for
removal any director initially designated by the Majority HIG Holders pursuant
to this Section 4.1, each Stockholder shall vote to remove such director in any
vote held for such purpose. Each Stockholder hereby agrees to vote or cause to
be voted or cause such Stockholder’s designees as directors to vote all
Securities owned by such Stockholder or over which such Stockholder has voting
control so as to comply with this Section 4.1(b).
 
4.2. PROXY. EACH STOCKHOLDER HEREBY GRANTS TO THE MAJORITY HIG HOLDERS AN
IRREVOCABLE PROXY, COUPLED WITH AN INTEREST, TO VOTE ALL OF THE SECURITIES OWNED
BY SUCH STOCKHOLDER OR OVER WHICH SUCH STOCKHOLDER HAS VOTING CONTROL TO THE
EXTENT NECESSARY TO CARRY OUT THE PROVISIONS OF THIS SECTION 4 IN THE EVENT OF
ANY BREACH BY SUCH STOCKHOLDER OF HIS, HER OR ITS OBLIGATIONS UNDER THE VOTING
AGREEMENT CONTAINED HEREIN.
 
4.3. Action by Stockholders. Each Stockholder further agrees that such
Stockholder will not vote any Securities owned by such Stockholder or over which
such Stockholder has voting control, or take any action by written consent, or
take any other action as a stockholder of the Company, to circumvent the voting
arrangements required by this Section 4.
 
4.4. Expense Reimbursement. The Company hereby agrees to pay all reasonable
expenses incurred by the directors designated pursuant to this Section 4 in
connection with their attendance at meetings of the Board of Directors of the
Company and its Subsidiaries (including all travel and lodging expenses related
thereto).
 
§5. PRE-EMPTIVE RIGHTS.
 
5.1. Pre-Emptive Rights. Except for the issuance of Common Equity Securities
(a) pursuant to a Public Sale, (b) as consideration for the acquisition of all
or any substantial portion of the assets or all or any portion of the capital
stock of any Person, (c) upon conversion or exercise of any instrument
convertible into Preferred Stock, (d) pursuant to any issuance of shares of
Common Equity Securities to any employee, director, officer or consultant of the
Company or any of its Subsidiaries, (e) as partial consideration for any debt
financing extended to the Company or any of its Subsidiaries (other than a
non-independent director affiliated with or employed by HIG or any of its
affiliates), (f) in connection with any joint venture or strategic relationship
approved by the Board of Directors ((a) through (f) are each an “Excluded Equity
Event”) or (g) pursuant to any right of first refusal or right of first offer
granted by the Company to any of its financing sources or their affiliates, if
the Company authorizes the issuance and sale of any Common Equity Securities,
the Company will first offer to sell to each Major Stockholder a pro rata
portion of such securities equal to the percentage determined by dividing
(i) the number of shares of Common Stock held by such Major Stockholder
(determined on a fully-diluted basis), by (ii) the number of shares of Common
Stock then outstanding (determined on a fully-diluted basis). Each such Major
Stockholder will be entitled to purchase all or part of such stock or securities
at the same price and on the same terms as such stock or securities are to be
offered to any other Persons.
 

--------------------------------------------------------------------------------


 
5.2. Major Stockholders’ Exercise of Right. Each Major Stockholder entitled to
purchase securities under this Section 5 must exercise such Major Stockholder’s
purchase rights hereunder within 10 days after receipt of written notice from
the Company describing in reasonable detail the stock or securities being
offered, the purchase price thereof, the payment terms, and such Major
Stockholder’s percentage allotment.
 
5.3. Company’s Exercise of Right. Upon the expiration of the offering period
described above, the Company will be free to sell such stock or securities which
the Major Stockholders entitled to purchase such stock or securities have not
elected to purchase during the 180 days following such expiration on terms and
conditions no more favorable to the purchasers thereof, in the aggregate, than
those offered to such Major Stockholders. Any stock or securities offered or
sold by the Company after such 180-day period must be re-offered to the Major
Stockholders entitled to purchase such stock or securities pursuant to the terms
of this Section 5.
 
§6. CONSENT RIGHTS. The Company shall not, without the prior written consent of
the Majority HIG Holders and, for as long as the Sankaty Stockholders continue
to hold at least 25% of the Series C Preferred issued to the Sankaty
Stockholders date hereof, the Majority Sankaty Holders: (a) enter into any
contract, arrangement or transaction with an affiliate of the Company unless
such contract, arrangement or transaction is on terms that are no less favorable
to the Company than those the Company would have been reasonably likely to
obtain as the result of arms-length negotiations with an unrelated third party,
(b) take any action or enter into any transaction after which the Company will
no longer hold, directly or indirectly, all of the issued and outstanding equity
of Encompass Group Affiliates, Inc., Cyber-Test, Inc. and Vance Baldwin, Inc.,
(c) increase the number of shares of Common Stock issuable under the Company’s
Amended and Restated 2005 Stock Plan or (d) except in the case of an Excluded
Equity Event, the Company shall not issue any Common Equity Securities for
consideration below the fair market value of such Common Equity Securities (as
determined by the Board in good faith).
 
§7. ADDITIONAL LEGEND. So long as any Securities are subject to the provisions
hereof, all certificates or instruments representing Securities will have
imprinted on them the following legend:
 
The shares represented by this certificate are subject to the terms of a certain
Stockholder Agreement, dated as of August 17, 2007, among the issuer of this
certificate and certain stockholders. The Stockholder Agreement contains certain
restrictive provisions relating to the voting and transfer of shares of the
stock represented hereby. A copy of the Stockholder Agreement is on file at the
Company’s principal offices. Upon written request to the Company’s Secretary, a
copy of the Stockholder Agreement will be provided without charge to the holder
of this certificate.
 

--------------------------------------------------------------------------------


 
§8. SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
§9. ENTIRE AGREEMENT. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
 
§10. SUCCESSORS AND ASSIGNS. This Agreement will bind and inure to the benefit
of and be enforceable by the Company and the Stockholders and their respective
successors and permitted assigns.
 
§11. COUNTERPARTS. This Agreement may be executed in separate counterparts each
of which will be an original and all of which taken together will constitute one
and the same agreement.
 
§12. REMEDIES. The Stockholders will be entitled to enforce their rights under
this Agreement specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in their favor. The parties hereto agree
and acknowledge that money damages is not an adequate remedy for any breach of
the provisions of this Agreement and that any Stockholder shall have the remedy
of specific performance and/or injunctive relief in order to enforce or prevent
any violation of the provisions of this Agreement. In the event of any dispute
involving the terms of this Agreement, the prevailing party shall be entitled to
collect reasonable fees and expenses incurred by the prevailing party in
connection with such dispute from the other parties to such dispute.
 
§13. NOTICES. Any notice provided for in this Agreement will be in writing and
will be deemed properly delivered if either personally delivered or sent by
telecopier, overnight courier or mailed certified or registered mail, return
receipt requested, postage prepaid to the recipient (a) if to any Stockholder,
at the address listed for such Stockholder in the stock records of the Company,
and (b) if to the Company, c/o John E. Donahue, Chief Financial Officer. Any
such notice shall be effective (i) if delivered personally or by telecopier,
when received, (ii) if sent by overnight courier, when receipted for, and
(iii) if mailed, 3 days after being mailed as described above. The Company
agrees to make available to each Stockholder upon request an address list of all
Stockholders to ensure correct delivery of all notices hereunder.
 
§14. AMENDMENT AND WAIVER. No modification, amendment or waiver of any provision
of this Agreement will be effective against the Company or the Stockholders
unless such modification, amendment or waiver is approved in writing by the
holders of (i) at least fifty-one percent (51%) of the total number of then
outstanding shares of Common Stock constituting Securities then held by all HIG
Stockholders (on a fully-diluted basis) and (ii) at least fifty-one percent
(51%) of the total number of then outstanding shares of Common Stock
constituting Securities then held by all Sankaty Stockholders (on a
fully-diluted basis); provided, however, that no amendment, modification or
waiver of any provision of this Agreement that adversely affects the rights of
one particular Party (as hereinafter defined) to this Agreement shall be
effective against such adversely affected Party unless approved in writing by
the holders of at least a majority of the outstanding shares of Common Stock
constituting Securities then held by all members of such Party. As used in this
Section 13, the term “Party” means any one of the following entities or groups:
(a) the Company, (b) the HIG Stockholders, (c) the Sankaty Stockholders and
(d) the Other Stockholders. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
 

--------------------------------------------------------------------------------


 
§15. EMPLOYMENT. Nothing contained in this Agreement is intended to create for
any Stockholder who is an officer, employee or director of the Company or any of
its Subsidiaries a right to continued employment with the Company or any of its
Subsidiaries or employment in the same position or on the same terms as those
currently in effect.
 
§16. TERMINATION. This Agreement will terminate upon the earliest to occur of
(a) the completion of any voluntary or involuntary liquidation or dissolution of
the Company or (b) the completion of a Disposition Event.
 
§17. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
§18. DESCRIPTIVE HEADINGS. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
§19. CONSTRUCTION. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
 
§20. CALCULATION OF FULLY-DILUTED EQUITY. All references herein to calculations
of the Company’s equity or any type, class or series thereof “on a fully diluted
basis” or as “fully diluted” or similar terms shall mean such equity or type,
class or series thereof at any date as diluted by the issuance of all shares of
such equity or type, class or series thereof then issuable upon the exercise or
conversion of all then outstanding and exercisable warrants, options or
convertible securities pursuant to which the Company is then obligated to issue
such equity or type, class or series thereof (in all cases, determined assuming
that the Company has sufficient authorized but unissued shares of Common Stock
for the exercise or conversion of all such securities), but specifically
excluding all shares issuable under warrants, options or convertible securities
(other than Series D Preferred Stock) which are not then exercisable or
convertible unless the inability to convert arises solely from the lack of
authorized shares of common stock.
 

--------------------------------------------------------------------------------


 
[Remainder of page intentionally left blank.]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement
on the day and year first above written.

       
ADVANCED COMMUNICATIONS TECHNOLOGIES, INC.
 
   
   
  By:   /s/ Wayne Danson  

--------------------------------------------------------------------------------

Name: Wayne Danson
 
Title: Chief Executive Officer

           
ACT-DE, LLC
 
   
   
  By:   /s/ William Nolan  

--------------------------------------------------------------------------------

Name: William Nolan
 
Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

       
PROSPECT HARBOR CREDIT PARTNERS, L.P. 
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

           
SANKATY CREDIT OPPORTUNITIES II, L.P.
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

           
SANKATY CREDIT OPPORTUNITIES III, L.P.
 
   
   
  By:   /s/ Stuart Davies  

--------------------------------------------------------------------------------

Name: Stuart Davies
 
Title: Managing Director

           
RGIP, LLC
 
   
   
  By:   /s/ R.B. Malt  

--------------------------------------------------------------------------------

Name: R. B. Malt
 
Title: Managing Member

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
TO STOCKHOLDER
AGREEMENT
 
Sankaty Investors
 
PROSPECT HARBOR CREDIT PARTNERS, L.P. 
 
SANKATY CREDIT OPPORTUNITIES II, L.P.
 
SANKATY CREDIT OPPORTUNITIES III, L.P.
 
RGIP, LLC
 
Other Investors
 
None
 

--------------------------------------------------------------------------------



SCHEDULE 2
TO STOCKHOLDER
AGREEMENT
 
Instrument of Accession
 
The undersigned, ____________________, in order to become the owner or holder of
________ shares of _____________, of Advanced Communications Technologies, Inc.,
a Florida corporation, hereby agrees to become [an Other] [a HIG] [a Sankaty]
Stockholder party to that certain Stockholder Agreement, dated as of
August __, 2007 (the “Stockholder Agreement”), a copy of which is attached
hereto. This Instrument of Accession shall become a part of such Stockholder
Agreement.
 
Executed as of the date set forth below under the laws of the State of New York.
 
Signature:
          
Address:
                        
Date:
    

 
Accepted:
 
Advanced Communications Technologies, Inc.


By:
     
Date:
   

 

--------------------------------------------------------------------------------


 